DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the left-handed network of the second impedance transformer circuit comprises an inductor Lo connected to a microstrip line followed by a grounded capacitor Co” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the left-handed network of the second impedance transformer circuit comprises an inductor Lo connected to a microstrip line followed by a grounded capacitor Co”  it is not clear as to how the left-handed network of the second impedance transformer circuit comprises an inductor Lo would connect to a microstrip line followed by a grounded capacitor Co and which microstrip line is the applicant intended since the Fig. 4A or 4B does not appear discloses any microstrip line and it is noted that Right-hand network 106 which includes inductor Lo being to capacitor Co as shown inf Fig. 4B for instance. And it is also note that the Left-hand network 106A includes capacitors C1 and L1 as shown in Fig. 4B. Further clarification is needed.
Claim 9 is indefinite because it depends on claim 8.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites “an Lo-Co LC network” in line 3, should correctly be ---a Lo-Co LC network---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 10-11, 14-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaku (US 20180167042, of record) A in view of Wright (US 8497744 B1).
As per claim 1:
Nagasaku teaches in Fig.1  (Doherty amplifier, see paragraph [0035]) a power amplifier circuit comprising: 
a first impedance transformer circuit (e.g. circuit 6) arranged to connect with a carrier device (amplifier 1); and 
a second impedance transformer circuit  (e.g. circuit 8) arranged to connect with a peaking device (e.g. amplifier 2);
Nagasaku does not teach both the first and the second impedance transformer circuit include a parallel impedance transformer arrangement that comprises a left-handed network paralleled with a right-handed network; wherein the left-handed network comprises a C1-L1-C2 LC network.
Wright teaches in Figs. 1 & 4a an amplifier circuit comprising an amplifier 104 being connected to a matching network 108 and network 400 in Fig. 4a may be used in the match network 108 and wherein the network 400 (i.e. impedance transformer) which include a parallel impedance transformer arrangement that comprises a left-handed network (capacitor 440, inductor 436 and capacitor 452) paralleled with a right-handed network (form by inductor 416, capacitor 412, 432); wherein the left-handed network comprises a C1-L1-C2 LC network.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify a power amplifier circuit in Fig. 1 of Nagasaku by replace the broad impedance transformers of Nagasaku with the teaching the impedance transformer which includes a left-handed network (capacitor 440, inductor 436 and capacitor 452) paralleled with a right-handed network (form by inductor 416, capacitor 412, 432); wherein the left-handed network comprises a C1-L1-C2 LC network for the benefits of improving passband response to the radio frequency signal (see the Abstract) and power efficiency and stability.
As per claim 5:
The combination (Nagasaku & Wright) teaches the right-handed network of the first impedance transformer circuit comprises an Lo-Co LC network (inductor 416, capacitor 432), wherein Co (e.g. capacitor 432) is a grounded capacitor.
As per claim 6:
The combination (Nagasaku & Wright) teaches the inductor Lo (inductor 416) and the capacitor Co (capacitor 432) are arranged to minimize a phase dispersion of the right-handed network.
As per claim 10:
The combination (Nagasaku & Wright) teaches further comprising a phase tuning line (e.g. transmission line 5R which may be used to adjusting phase) connected to an output of each of the first and the second impedance transformer circuits.
As per claim 11: 
The combination (Nagasaku & Wright) teaches in a carrier branch defined by the first impedance transformer circuit and a first phase tuning line, the first phase tuning line has a characteristic impedance of Rcarrier at saturation (see paragraph [0036], characteristic impedance and paragraph [0038], saturation power).
As per claims 14 & 15: 
The combination (Nagasaku & Wright) teaches further comprising a post matching network (broadly, e.g., impedance transformer matching circuit 4R in Fig. 1 of Nagasaku) connected to an output of a load modulation network (e.g., Load 3) defined by a combination of the first and the second impedance transformer circuit; and Claim 15, wherein the post matching network has a stepped impedance topology (it is noted that the applicant does not discloses the specific post matching network has a stepped impedance topology which considered as well-known in the art).
As per claim 16: 
The combination (Nagasaku & Wright) teaches further comprising an input connector (not shown, Fig. 1 of Nagasaku, a junction node near IN terminal ) a junction arranged to provide input signals fed to both the carrier device and the peaking device, and an output connector (not shown, see Fig. 1 of Nagasaku, OUT terminal) arranged to output signals from the post matching network. 
As per claim 17: 
The combination (Nagasaku & Wright) teaches wherein the first impedance transformer circuit and the second impedance transformer circuit combine to define a Doherty Power Amplifier topology (see Fig. 1  of Nagasaku, Doherty amplifier 10R, paragraph [0034]).
As per claim 18:
The combination (Nagasaku & Wright) teaches the carrier device and the peaking device are transistors (see paragraph [0034] FETs transistors, Fig. 6 which discloses transistors 1 and 2).
As per claim 19:
The combination (Nagasaku & wright) teaches all of the limitations of claim 1 as set forth in the rejection of record.  Claim 19 depends on claim 1 and further teaches various bands and plurality bans, widen bandwidth (see paragraph [0039 and 0040-0041].
The combination does not explicitly teach the power amplifier is arranged or configured to operate with a wide bandwidth of 60%. 
However, it is seen that specific the power amplifier is arranged or configured to operate with a wide bandwidth of 60% is merely a design choice for obtaining an optimum operating parameter to achieve a desired result of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention was made to modify the power amplifier by arranged or configured to operate with a wide bandwidth of 60% since they are based on the routine experimentation to obtain the optimum operating parameters.
As per claim 21:
The combination (Nagasaku & Wright) teaches a power amplifier circuit comprising: a first impedance transformer circuit  (element 6, Fig. 1 of  Nagasaku) arranged to connect with a carrier device (amplifier 1); and a second impedance transformer circuit (element 8 of Fig. 1) arranged to connect with a peaking device (amplifier 2); wherein both the first and the second impedance transformer circuit include a parallel impedance transformer arrangement that comprises a left-handed network (capacitor 440, inductor 436 and capacitor 452)  paralleled with a right-handed network(form by inductor 416, capacitor 412, 432); wherein the left-handed network is an artificial left-handed quasi-lumped component network and the right-handed network is a L-typed right-handed microstrip network (it is noted that no specific artificial left-handed quasi-lumped component network and/or L-typed right-handed microstrip network disclosed by the applicant, which consider as well-known in the art).
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Nagasaku (US 20180167042, of record)  in view of Wright (US 8497744 B1) and further in view of Kim et al., (hereinafter, Kim) (US 20020135425 A1, of record).
As per claim 12:  
The combination (Nagasaku & Wright) teaches all the limitations of claim 10 as set for in the rejection of record and further teaches in a peaking branch defined by the second impedance transformer circuit (Fig. 1 of Nagasaku. element 8).
The combination (Nagasaku & Wright) does not teaches a second phase tuning line, wherein the second phase tuning line has a characteristic impedance of Rpeaking at saturation.
Kim teaches in Fig. 3, and paragraph [0016] a Doherty amplifier circuit comprising  carrier amplifier 10 being connected to an impedance line 131 (phase tuning component or line, see paragraph [0027] ) and peaking amplifier 20 being connected to an impedance line 132.
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the power amplifier of the combination (Nagasaku & Wright) with the teaching an impedance line 132 (i.e. phase tuning line) in Fig. 3 of Kim to the output of the second impedance transformer circuit as shown in Fig. 1 of Nagasaku order to improve the power efficiency and optimum linearity.
As a consequence of the combination, the combination further teaches a second phase tuning line, wherein the second phase tuning line has a characteristic impedance of Rpeaking at saturation (see paragraph [0008], phase tuning, optimum efficiency).
As per claim 13:
 The combination (Nagasaku, Wright & Kim) teaches each of the phase tuning lines includes an inductor (see paragraph [0067],  transmission line (i.e. tune line) same characteristic as  inductor, as well-known in the art). 
Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Nagasaku (US 20180167042, of record) in view of Wright (US 8497744 B1) and further in view of DEGUCHI (US 20120025916 A1, of record).
As per claim 20:
 The combination (Nagasaku & Wright) teaches all of the limitations of claim 1 as set forth in the rejection of record.  Claim 20 depends on claim 1. 
The combination does not teach the power amplifier has at least 40% drain efficiency at 6-dB back-off point.
DEGUCHI teaches a well-known drain efficiency associated with the output power of the Doherty amplifier and wherein the amplifier can be chosen or selected or set to operate at an output power that is 5-8dB in order to maintain linearity and improving drain efficiency (see column 1, paragraph [0017).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention was made to modify the combination (Nagasaku & Wright) with the teaching of DEGUCHI to provide the benefits of improving linearity and the drain efficiency at back-off.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 calls for among others, an inductance value of Lo and a capacitance value of Co in the first impedance transformer circuit combine to define a relationship of: a formula as cited in claim 7.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843